Name: Commission Regulation (EC) NoÃ 1232/2007 of 22 October 2007 derogating from Regulations (EC) NoÃ 2058/96, (EC) NoÃ 1964/2006 and (EC) NoÃ 1002/2007 as regards the dates for the lodging of applications for import licences and the issuing of such licences in December 2007 under tariff quotas in the rice sector
 Type: Regulation
 Subject Matter: international trade;  trade policy;  Asia and Oceania;  tariff policy;  plant product;  Africa
 Date Published: nan

 23.10.2007 EN Official Journal of the European Union L 279/8 COMMISSION REGULATION (EC) No 1232/2007 of 22 October 2007 derogating from Regulations (EC) No 2058/96, (EC) No 1964/2006 and (EC) No 1002/2007 as regards the dates for the lodging of applications for import licences and the issuing of such licences in December 2007 under tariff quotas in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 13(1) thereof, Whereas: (1) Commission Regulation (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (3) lays down specific provisions for the lodging of applications for import licences and the issuing of such licences for broken rice under tariff quota 09.4079. (2) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (4) lays down specific provisions for the lodging of applications for import licences and the issuing of such licences for rice originating in Bangladesh under tariff quota 09.4517. (3) Commission Regulation (EC) No 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (5) lays down specific provisions for the lodging of applications for import licences and the issuing of such licences for rice under tariff quota 09.4094. (4) In view of the public holidays in 2007, derogations should be made from Regulations (EC) No 2058/96, (EC) No 1964/2006 and (EC) No 1002/2007 as regards the dates for the lodging of import licence applications and the issuing of those licences in order to ensure compliance with the quota volumes in question. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Notwithstanding the second subparagraph of Article 2(1) of Regulation (EC) No 2058/96, applications for import licences for broken rice under quota 09.4079 may no longer be lodged for 2007 after 13:00 Brussels time on 17 December 2007. 2. Notwithstanding Article 4(3) of Regulation (EC) No 1964/2006, applications for import licences for rice originating in Bangladesh under quota 09.4517 may no longer be lodged for 2007 after 13:00 Brussels time on 17 December 2007. 3. Notwithstanding Article 2(3) of Regulation (EC) No 1002/2007, applications for import licences for rice originating in and coming from Egypt under quota 09.4094 may no longer be lodged for 2007 after 13:00 Brussels time on 14 December 2007. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (3) OJ L 276, 29.10.1996, p. 7. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). (4) OJ L 408, 30.12.2006, p. 19, as corrected by OJ L 47, 16.2.2007, p. 15. (5) OJ L 226, 30.8.2007, p. 15.